Exhibit 10.1

 

LOGO [g368658img1.jpg]

2012 RESTRICTED STOCK AWARD AGREEMENT

We are pleased to advise you that the Board of Directors of Office Depot, Inc.
(the “Company”) has as of May 7, 2012 (the “Grant Date”) granted you a
restricted stock award pursuant to the Office Depot, Inc. 2007 Long-Term
Incentive Plan (the “Plan”). Capitalized terms used but not defined in this 2012
Restricted Stock Award Agreement (the “Agreement”) have the meanings given to
them in the Plan. This award is subject to federal and local law and the
requirements of the New York Stock Exchange.

 

1. Restricted Stock

You have been granted 500,000 shares of the Company’s common stock (“Common
Stock”) subject to the restrictions contained in the Plan and this Agreement
(the “Restricted Shares”).

 

2. Vesting

 

  a. Normal Vesting – The Restricted Shares will vest in two equal installments
(rounded down to the next highest whole number of Restricted Shares, as
necessary) on each of December 31, 2012 and April 30, 2014; provided that, you
are continuously employed by the Company or any Subsidiary from the Grant Date
until each such vesting date (the “Vesting Period”).

 

  b. Effect on Vesting of Employment Termination – Notwithstanding paragraph
2(a) above, the following rules will apply if your employment with the Company
and its Subsidiaries terminates before you have vested in the Restricted Shares:

 

  i) Death or Disability. If you terminate employment with the Company and its
Subsidiaries due to death or Disability, the Restricted Shares will vest (to the
extent they have not previously vested) on the date of your employment
termination. For this purpose, you will be considered “Disabled” if you have
been determined to be eligible to commence benefits under the Company’s
long-term disability program; the effective date of your Disabled status will be
the later of the date on which such determination is made or the date as of
which you are determined to be eligible to commence such benefits. Your Disabled
status must become effective under the preceding sentence prior to the date on
which the Restricted Shares would otherwise be forfeited for failure to vest in
order to be recognized under this Agreement. This definition of “Disability”
applies in lieu of the definition set out in the Plan.

 

  ii) Termination without Cause; Termination for Good Reason. If (x) your
employment with the Company and its Subsidiaries is terminated by the Company
without Cause or (y) you terminate your employment for Good

 

6600 North Military Trail      

  

    Boca Raton, FL 33496–2434      

  

    T + 561.438.4800



--------------------------------------------------------------------------------

LOGO [g368658img1.jpg]

 

  Reason, then the Restricted Shares will vest (to the extent they have not
previously vested) on the date of such employment termination. As used herein,
the term “Cause” shall mean “good cause”, as defined in your Employment
Agreement with the Company dated May 23, 2011. Additionally, as used herein, the
term “Good Reason” shall mean “Good Reason”, as defined in your Change in
Control Agreement with the Company dated May 23, 2011 (the “CIC Agreement”);
provided, however, that for purposes of the “Good Reason” definition under this
Agreement, the references to “Effective Date” within Section 5(c)(iii) of the
CIC Agreement (regarding a material change in office or location) and within
Section 4(b)(i) (regarding annual base salary) and Sections 4(b)(iii)-(viii) of
the CIC Agreement (regarding certain benefit arrangements and expense
reimbursement rights) shall be deemed to refer to the date of this Agreement,
and the references to “Employment Period” within such Sections shall be deemed
to refer to the period of your employment with the Company and its Subsidiaries;
provided further that (x) for purposes of your ability to terminate for “Good
Reason” under this Agreement due to the Company’s material failure to comply
with Section 4(b)(ii) of the CIC Agreement (regarding annual bonuses), the terms
“Effective Date” and “Employment Period” as used in such Section 4(b)(ii) of the
CIC Agreement shall apply as defined in the CIC Agreement and (y) for purposes
of your ability to terminate for “Good Reason” under this Agreement due to the
Company’s material failure to comply with Section 4(b)(iii) of the CIC Agreement
(regarding incentive, savings and retirement plans), any measurement of your
future incentive opportunities as compared to prior long-term incentive grants
shall be made without regard to the Restricted Shares that were granted pursuant
to this Agreement.

 

  iii) Termination of Employment. Except as provided otherwise in paragraphs
2(b)(i) or (ii) above due to your termination for death or Disability, without
Cause or for Good Reason, upon any other termination of your employment with the
Company and its Subsidiaries you will immediately forfeit all of the Restricted
Shares that are not vested on the date of such termination of employment.

 

  c. No Other Special Vesting Rights – The provisions of the Plan with respect
to accelerated vesting in the event of Retirement or upon a Change in Control
(Sections 10.5(iii), 10.6 and 10.11 of the Plan) do not apply to the Restricted
Shares. However, to the extent your Restricted Shares remain outstanding and
unvested following the occurrence of a Change in Control, you shall remain
eligible to vest in such Restricted Shares upon the earlier of the scheduled
vesting dates or the occurrence of your termination of employment due to death,
Disability, a termination without Cause or a termination for Good Reason, in
each case, as set forth above.

 

2



--------------------------------------------------------------------------------

LOGO [g368658img1.jpg]

 

3. Treatment of Restricted Shares During Vesting Period and Registration

 

  a. Registration of Shares – The Restricted Shares shall be registered on the
Company’s books in your name as of the Grant Date. The Company may issue stock
certificates or evidence your interest by using a book entry account. Physical
possession or custody of any stock certificates that are issued may be retained
by the Company until such time as the Restricted Shares are vested in accordance
with Section 2. The Company reserves the right to place a legend on such stock
certificate(s) restricting the transferability of such certificates and
referring to the terms and conditions (including forfeiture) of this Agreement
and the Plan.

 

  b. Voting – During the Vesting Period, while you are employed by the Company
or any Subsidiary, you will have the right to vote the Restricted Shares. If
your Restricted Shares are forfeited at any time during the Vesting Period, you
will cease to have any rights with respect to such forfeited shares.

 

  c. Dividends – During the Vesting Period, while you are employed by the
Company or any Subsidiary, you will have the right to receive any dividends on
your Restricted Shares. If any dividends are paid or other distributions are
made on the Restricted Shares during the Vesting Period, such dividends and
other distributions shall be paid in the same proportion on the Restricted
Shares to the Company for your account and paid to you, without interest, within
30 days after the date on which the corresponding Restricted Shares vest. You
will forfeit automatically any dividends and other distributions on the
Restricted Shares held by the Company for your account to the extent that you
forfeit the corresponding Restricted Shares.

 

  d. Release of Restrictions – As soon as practicable after all or a portion of
your Restricted Shares vest under Section 2 above, the Company will issue to you
a certificate or certificates for (or evidence in book entry or similar account)
shares of Common Stock equal to the number of Restricted Shares that became
vested under Section 2 above. Such shares will not be subject to any
restrictions under this Agreement, but may be subject to certain restrictions
under applicable securities laws.

 

4. No Section 83(b) Election

The grant of the Restricted Shares to you is conditioned upon you not making an
election under section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) with respect to the Restricted Shares. By acknowledging this
Agreement through the Plan website, you agree not to make an election under Code
section 83(b) with respect to the Restricted Shares.

 

5. Transferability of Restricted Shares

The Restricted Shares may not be sold, pledged, assigned or transferred in any
manner; any such purported sale, pledge, assignment or transfer shall be void
and of no effect.

 

3



--------------------------------------------------------------------------------

LOGO [g368658img1.jpg]

 

6. Conformity with Plan

The Restricted Shares are intended to conform in all respects with, and are
subject to, all applicable provisions of the Plan which is incorporated herein
by reference. Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan except as expressly provided
otherwise in this Agreement. The Committee reserves its right to amend or
terminate the Plan at any time without your consent; provided, however, that the
Restricted Shares shall not, without your written consent, be adversely affected
thereby (except to the extent the Committee reasonably determines that such
amendment or termination is necessary or appropriate to comply with applicable
law or the rules or regulations of any stock exchange on which the Company’s
stock is listed or quoted). All interpretations and determinations of the
Committee or its delegate shall be final, binding and conclusive upon you and
your legal representatives with respect to any question arising hereunder or
under the Plan or otherwise, including guidelines, policies or regulations which
govern administration of the Plan. By acknowledging this Agreement through the
Plan website, you agree to be bound by all of the terms of the Plan and
acknowledge availability and accessibility of the Plan document, the Plan
Prospectus, and either the Company’s latest annual report to shareholders or
annual report on Form 10-K on the Plan and/or Company websites. You understand
that you may request paper copies of the foregoing documents by contacting the
Company’s Senior Manager, Executive Compensation & International Compensation
and Benefits.

 

7. Restrictions on Shares

If the Committee determines that the listing, registration or qualification upon
any securities exchange or under any law of shares subject to the grant of the
Restricted Shares is necessary or desirable as a condition of, or in connection
with, the granting of same or the issue or purchase of shares thereunder, no
shares may be issued unless such listing, registration or qualification is
effected free of any conditions not acceptable to the Committee. All
certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any listing standards of any exchange or
self-regulatory organization on which the Common Stock of the Company is listed,
and any applicable federal or state laws; and the Committee may cause a legend
or legends to be placed on any such certificates to make appropriate reference
to such restrictions. In making such determination, the Committee may rely upon
an opinion of counsel for the Company. The Company shall have no liability to
deliver any shares under the Plan or make any other distribution of the benefits
under the Plan unless such delivery or distribution would comply with all
applicable state, federal, and foreign laws (including, without limitation and
if applicable, the requirements of the Securities Act of 1933), and any
applicable requirements of any securities exchange or similar entity.

 

4



--------------------------------------------------------------------------------

LOGO [g368658img1.jpg]

 

8. Non-Compete, Confidentiality, and Non-Solicitation Requirements

The Restricted Shares are also subject to your complying with and not breaching
the non-compete, confidentiality, and non-solicitation agreement that you were
required to sign as a condition of your employment with the Company.

 

9. Section 409A

It is intended, and this Agreement shall be construed, so that the Restricted
Shares shall be exempt from Code section 409A. However, to the extent that any
compensation payable under this Agreement constitutes deferred compensation
within the meaning of Code section 409A and the Department of Treasury
regulations and other guidance thereunder, (i) any provisions of this Agreement
that provide for payment of such compensation that is triggered by your
separation from service shall be deemed to provide for payment that is triggered
only by your “separation from service” within the meaning of Treasury Regulation
Section §1.409A-1(h), and (ii) if you are a “specified employee” within the
meaning of Treasury Regulation Section §1.409A-1(i) on the date of your
separation from service (with such status determined by the Company in
accordance with rules established by the Company in writing in advance of the
“specified employee identification date” that relates to the date of such
separation from service or in the absence of such rules established by the
Company, under the default rules for identifying specified employees under
Treasury Regulation Section 1.409A-1(i)), such compensation shall be paid to you
six months following the date of such separation from service (provided,
however, that if you die after the date of your separation from service, this
six month delay shall not apply). You acknowledge and agree that the Company has
made no representation regarding the tax treatment of any payment under this
Agreement and, notwithstanding anything else in this Agreement, that you are
solely responsible for all taxes due with respect to any payment under this
Agreement.

 

10. Employment and Successors

Nothing in the Plan or this Agreement shall serve to modify or amend any
employment agreement you may have with the Company or any Subsidiary or to
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate your employment at any time, or confer upon you any right to continue
in the employ of the Company or any Subsidiary for any period of time or to
continue your present or any other rate of compensation subject to the terms of
any employment agreement you may have with the Company. The grant of the
Restricted Shares shall not give you any right to any additional awards under
the Plan or any other compensation plan the Company has adopted or may adopt.
The agreements contained in this Agreement shall be binding upon and inure to
the benefit of any successor of the Company.

 

11. Amendment

The Committee may amend this Agreement by a writing that specifically states
that it is amending this Agreement, so long as a copy of such amendment is
delivered to you, provided that no such amendment shall adversely affect in a
material way your rights hereunder without your written consent (except to the
extent the Committee reasonably determines that such amendment or termination is
necessary or appropriate to comply

 

5



--------------------------------------------------------------------------------

LOGO [g368658img1.jpg]

 

with applicable law or the rules or regulations of any stock exchange on which
the Company’s stock is listed or quoted). Without limiting the foregoing, the
Committee reserves the right to change, by written notice to you, the provisions
of the Restricted Shares or this Agreement in any way it may deem necessary or
advisable to carry out the purpose of the grant of the Restricted Shares as a
result of any change in applicable law or regulation or any future law,
regulation, ruling, or judicial decisions; provided that, any such change shall
be applicable only to that portion of the Restricted Shares that are then
subject to restrictions as provided herein.

 

12. Notices

Any notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company as follows:

Office Depot, Inc.

c/o Vice President, Global Compensation, Benefits, HRIM & HR Services

6600 North Military Trail

Boca Raton, FL 33496

Any notice to be given under the terms of this Agreement to you shall be
addressed to you at the address listed in the Company’s records. By a notice
given pursuant to this Section, either party may designate a different address
for notices. Any notice shall be deemed to have been duly given when personally
delivered (addressed as specified above) or when enclosed in a properly sealed
envelope (addressed as specified above) and deposited, postage prepaid, with the
U.S. postal service or an express mail company.

 

13. Severability

If all or any part of this Agreement or the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any portion of this Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Agreement (or part of
such a section) so declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of such section or part
of a section to the fullest extent possible while remaining lawful and valid.

 

14. Entire Agreement

This Agreement contains the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior agreements or understandings,
oral or written, with respect to the subject matter herein. By acknowledging
this Agreement online through the Plan website, you accept the Restricted Shares
in full satisfaction of any and all obligations of the Company to grant equity
compensation awards to you as of the date hereof.

 

6



--------------------------------------------------------------------------------

LOGO [g368658img1.jpg]

 

15. Governing Law

This Agreement will be governed by and enforced in accordance with the laws of
the State of Florida, without giving effect to its conflicts of laws rules or
the principles of the choice of law.

 

16. Venue

Any action or proceeding seeking to enforce any provision of or based on any
right arising out of this Agreement may be brought against you or the Company
only in the courts of the State of Florida or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
Florida, West Palm Beach Division; and you and the Company consent to the
jurisdiction of such courts in any such action or proceeding and waive any
objection to venue laid therein.

To confirm your understanding and acknowledgment of the terms contained in this
Agreement, please log on to the Plan website, and follow the online instructions
for acknowledging the Restricted Shares.

 

Very truly yours,

 

OFFICE DEPOT, INC.

 

By:  

/s/ Michael R. Allison

Name:   Michael R. Allison Title:   Executive Vice President, Human Resources

 

7